DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received on 12/24/2020: 
Claims 1, 4-8 and 10-16 are pending in the present application. Claim 1 has been amended. Claims 2-3 and 9 are canceled. Claims 13-14 remain withdrawn without traverse.
The rejection under 35 USC 112 has been overcome in light of the amendment.
The previous prior art rejection is withdrawn in light of the amendment. However, a new prior art rejection is applied. All changed made to the rejection are necessitated by the amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 10-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 2013/0248772) in view of Sugimoto et al. (US 2015/0357648) and Takeuchi et al. (US 2007/0202410). 
Regarding claim 1, Jo teaches an electrode for a rechargeable lithium battery (P9), the electrode comprising a current collector (P28); and an active material on the current collector (P38. 63), wherein the active material layer comprises an active material, carbon nanotubes, or a first carbon nano conductive agent which can include carbon nanotubes (P9. 15) and nanocarbon, 
Jo is silent with respect to the nanocarbon having a specific surface area of 500 m2/g to 800 m2/g and an average particle diameter of 5 nm to 100 nm; however, Sugimoto, in a similar field of endeavor related to electrodes for rechargeable lithium batteries (abstract), teaches including a conductive material, or nanocarbon such as carbon black or Ketjen black in the electrode (P140). 
Sugimoto teaches that the nanocarbon has a specific surface area of 40 to 1000 m2/g to improve capacity and have uniform dispersion (P139). 
The examiner takes note of the fact that the prior art range of 40 to 1000 m2/g completely encompasses the claimed range of 500 m2/g to 800 m2/g. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1 325, 1 330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Sugimoto also teaches that the nanocarbon has an average particle diameter of 5 nm to 40 nm to improve capacity and make sure internal resistance does not increase (P138). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application for the nanocarbon of Jo to have a specific surface area of 40 to 1000 m2/g and an average particle diameter of 5 nm to 40 nm, as taught by Sugimoto, to improve capacity and decrease internal resistance. 
Jo is silent in teaching that the average length of the carbon nanotubes is 120 µm to about 250 µm; however, Takeuchi teaches analogous art in the same field of endeavor of electrode active material comprising carbon fibers, or carbon nanotubes for a lithium secondary battery (abstract. P43). 

[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to find a length of the carbon nanotubes of modified Jo, such that the conductivity and strength are enhanced, but the dispersibility is not impaired, as taught by Takeuchi, and arrive at a length between 120 µm to about 250 µm. 
Furthermore, absent objective evidence of unexpected results commensurate in scope with the claimed subject matter, it is considered an obvious expedient to determine an optimum or workable thickness range on the basis of the following case law:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 
claim 4, modified Jo teaches that the carbon nanotubes have an average diameter of approximately 1 nm to approximately 50 nm (P50).
The examiner takes note of the fact that the prior art range of approximately 1 nm to 50 nm completely encompasses the claimed range of about 1 nm to about 20 nm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05. 
Regarding claim 5, modified Jo teaches the carbon nanotubes have a volume density in a range of 0.01 to 0.1 g/cm3 (P56). 
Regarding claim 6, modified Jo teaches the carbon nanotubes may include single-walled carbon nanotubes and multi-walled carbon nanotubes (P16). 
Regarding claim 10, modified Jo teaches a weight ratio of the carbon nanotubes and the nanocarbon is in a range of about 1:1 to 1:10 (P61) Jo teaches an example where the weight ratio of the carbon nanotubes to the nanocarbon is 2:3 (P88) and 1:3 (P101), falling within the claimed range of 3:1 to 1:3.  
Regarding claim 11, modified Jo teaches that the total weight of the carbon nanotubes and the nanocarbon,
 or the first carbon nano conductive agent and the additional conductive agent may be contained in an amount of 9 wt% or less based on the total weight of the active material layer, and 10 wt% or less respectively (P71 teaches that the multiple carbon agents are included in 1 wt% to 90 wt% of the conductive agent, where the conductive agent is contained in an amount of less than approximately 10 wt% of the active material layer, therefore at most the carbon nanotubes can be in a range of 0.1 wt% to 9 wt%, when the weight percent of the conductive agent is just above the taught maximum). 
In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 12, modified Jo teaches the active material is a positive active material is a positive active material (P37. 101). 
Regarding claim 15, modified Jo teaches a rechargeable lithium battery comprising: a positive electrode (220); a negative electrode (210) (P37); a separator between the positive electrode and the negative electrode (230) (Fig. 2); and an electrolyte solution (P69), wherein at least one selected from the group consisting of the positive electrode and the negative electrode is the electrode of claim 1 (claim 20). 
Regarding claim 16, modified Jo teaches the positive electrode is the electrode for the rechargeable lithium battery (P67-68).
	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of Sugimoto and Takeuchi , as applied to at least claim 1, and as evidenced by Ferrari, A. C., and J. Robertson. “Interpretation of Raman Spectra of Disordered and Amorphous Carbon.” Physical Review B, vol. 61, no. 20, 2000, pp. 14095–14107., doi:10.1103/physrevb.61.14095.
Regarding claim 7 and 8, Jo teaches that the carbon nanotubes have a Raman R value of 0.01 to 2 (P56) where the Raman R value refers to an intensity ratio R = Id/Ig, Ig being a peak intensity G and Id being a peak intensity D. 
The examiner takes note of the fact that the prior art range of 0.01 to 2 completely encompasses the claimed range of about 0.8 to 1.2 (claim 7) and about 0.9 to 1.1 (claim 8). In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Jo fails to teach that peak intensity G is about 1580 cm -1 and that peak intensity D is at about 1350 cm-1 in a Raman spectrum analysis; however, as evidenced by Ferrari, in a similar field of endeavor related to Raman spectra of carbon, teaches that the G peak is around 1580 – 1600 cm-1 and that the D peak is around 1350 cm-1 (pg. 14095). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that the G and D peaks of the Raman values in Jo are between 1580 – 1600 cm-1 and around 1350 cm-1, respectively, because Ferrari teaches that they would inherently be in this range. 
Response to Arguments
Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729